Citation Nr: 1326443	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental condition. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 

4.  Entitlement to service connection for compensation purposes for a dental condition. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 

ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to service connection for an acquired psychiatric disorder and a dental condition.  

The Veteran's February 2010 claim to reopen entitlement to service connection for a dental condition does not specify whether he is seeking service connection specifically for compensation or treatment purposes.  A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet.App. 302, 306 (1993).  The record does not indicate whether the claim for entitlement to service connection for a dental condition for treatment purposes has been adjudicated by the RO or referred to the VA outpatient clinic for adjudication.  As the record does not establish that this claim has been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for the appropriate action.  

The reopened claims for entitlement to service connection for an acquired psychiatric disorder and dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The claim for entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety depression, was initially denied in an unappealed May 1983 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in an October 2002 rating decision. 

2.  The evidence received since the October 2002 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The claim for entitlement to service connection for a dental condition was initially denied in an unappealed November 1998 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in a May 2007 rating decision. 

4.  The evidence received since the May 2007 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a dental condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


Acquired Psychiatric Disorder

The claim for entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety depression, was initially denied in a May 1983 rating decision.  The RO found that a current disability was not demonstrated as there was no evidence of a psychiatric disorder in the Veteran's service or post-service treatment records.  The rating decision also noted that the Veteran had recently been hospitalized at the Columbia VA Medical Center (VAMC), and further consideration of the claim was pending receipt of the recent VA treatment records.  Three weeks later, still in May 1983, a second rating decision was issued again denying service connection for anxiety depression.  Records of the Veteran's hospitalization at the Columbia VAMC in March 1983 demonstrated feelings of anxiety and tenseness associated with continued drug and alcohol abuse.  The RO found that there was still no basis for service connection for a nervous condition.  The Veteran did not disagree with the May 1983 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran made several attempts to reopen his claim for service connection for an acquired psychiatric disorder and was most recently denied in an October 2002 rating decision.  The evidence received since the October 2002 rating decision includes additional records of treatment at the Columbia VAMC and diagnoses of several psychiatric conditions, including depression, a dysthymic disorder, bipolar disorder, and a mood disorder.  In a January 2011 affidavit, the Veteran also reported incurring a head injury during active duty service that caused his later diagnosed psychiatric disorders.  The Veteran is competent to report injuries during service, and for the purposes of determining whether evidence is new and material, the credibility of his statements is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The VA treatment records documenting mental health diagnoses and the Veteran's affidavit are new as they were not previously considered and material as they relate to elements of the claim that was previously lacking-a current disability and a nexus between a psychiatric disorder and active duty service.  The treatment records and affidavit are also not duplicative or cumulative of evidence previously of record and raise a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is warranted. 


Dental Condition

The claim for entitlement to service connection for a dental condition was initially denied in a November 1998 rating decision.  The RO found that there was no record of treatment for a dental condition during active duty service and no evidence that a chronic dental condition was incurred or aggravated by military service.  The Veteran did not disagree with the November 1998 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Less than a year after notice of the November 1998 rating decision was mailed to the Veteran in December 1998, he again filed a claim for service connection for a dental disability in June 1999.  The RO concluded in an August 1999 rating decision that new and material evidence had not been submitted and reopening of the claim for service connection for a dental condition was denied.  In a December 2012 statement, the Veteran's representative contends that records of in-service dental treatment performed in February 1972 were added to the claims file between the November 1998 and August 1999 rating decisions.  The basis for this assertion is the location of the dental records in the representative's copy of the claims file between the two rating decision.  Under 38 C.F.R. § 3.156(c), if VA receives additional service records related to a claimed in-service event, injury, or disease, at any time after VA issues a decision on a claim, new and material evidence is not required for VA to reconsider the claim.  Thus, if the record shows that VA received records of in-service dental treatment any time after the November 1998 rating decision, new and material evidence is not required to readjudicate the claim for service connection for a dental condition. 

Review of the Veteran's original claims file shows that his dental records were filed in the original service treatment records envelope that has been associated with the claims file since the Veteran's first claim for VA benefits in 1972.  There is no indication that additional records from the service department (including the Veteran's dental records) were ever associated with the claims file after the November 1998 rating decision or that new and material evidence was added to the claim prior to the expiration period of the November 1998 rating decision.  Thus, the claim is properly characterized as a claim to reopen service connection and cannot be initially addressed by the Board on a de novo basis. See 38 C.F.R. § 3.156(b), (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105.  

The Veteran attempted to reopen his claim for service connection for a dental disability and was denied in a May 2007 rating decision.  The evidence received since the May 2007 rating decision includes the Veteran's January 2011 affidavit describing an in-service head injury as the etiology of his loosened and missing teeth.  As noted above, the credibility of this statement is generally presumed for the purposes of determining whether it constitutes new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The affidavit is new as it was not previously considered and material as it relates to an element of the claim that was previously lacking-a link between the claimed dental condition and an injury during active duty service.  The statement is also not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.  Reopening of the claim for entitlement to service connection for a dental condition is granted.

The Board also finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for compensation purposes for a dental condition, is granted. 



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claims for entitlement to service connection for an acquired psychiatric disorder and a dental condition.  Specifically, VA examinations and medical opinions are required by the duty to assist to determine the nature and etiology of the disabilities on appeal. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claim for service connection for an acquired psychiatric disorder, VA clinical records from the Columbia VAMC document treatment for depression and several other mental health conditions beginning in August 1982.  At that time, the Veteran complained of depression while receiving treatment for substance abuse.  While service treatment records are negative for specific findings related to a psychiatric condition (though they document treatment for drug abuse), in a January 2011 affidavit, the Veteran reported incurring a traumatic brain injury (TBI) during service and related his current psychiatric problems to the head injury.  Additionally, the record contains a July 2000 private psychiatric examination report performed in connection with a claim for benefits from the Social Security Administration (SSA).  The private psychiatrist diagnosed schizophrenia and major depression and found that the Veteran's mental health problems began during his active duty service in Korea.  The record therefore contains competent evidence of a current disability that may be associated with active service and a VA examination is required.  

A VA dental examination is also required.  Service treatment records show that the Veteran was injured in an accident in January 1972 and presented to the dental clinic in February 1972 with germinated and non-vital teeth.  He was treated with endodontic therapy and Essiq wiring.  No chronic dental conditions were noted on the May 1972 examination for separation, but the Veteran reported in January 2011 that the in-service wire treatment did not effectively treat his dental condition and he subsequently lost several teeth.  During a January 2011 examination at the Columbia VAMC, the Veteran was observed to have missing upper teeth and only a few teeth remaining in his lower jaw; however, the record does not contain a dental examination specifically addressing which teeth the Veteran is missing or the etiology of any currently present dental conditions.  Thus, upon remand, a VA dental examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Columbia VAMC from September 2011 to the present.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file. 

2.  Contact SSA and request all medical records associated with the Veteran's claim for disability benefits.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of any depressive and anxiety disorders.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present psychiatric disorders are etiologically related to any incident of active duty service, to include the Veteran's reported incidents of head trauma.  

A full rationale for all medical opinions must be provided.  For the purposes of this decision, the examiner should assume that the Veteran's reports regarding the incurrence of head injuries during service are true.

4.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any dental conditions.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner should determine whether the Veteran has any current chronic dental conditions, to include specifically identifying all missing teeth.  The examiner should then answer the following questions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any missing teeth are due to loss of substance of the body of the maxilla or mandible without loss of continuity?

b)  If so, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the loss of substance of the body of the maxilla or mandible was incurred due to any incident of active duty service, to include the January 1972 accident and February 1972 dental treatment or the Veteran's reports of head trauma?  

A full rationale for all medical opinions must be provided.  For the purposes of this decision, the examiner should assume that the Veteran's reports regarding the incurrence of head injuries during service are true.

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


